 Case 4:19-cr-40015-LLP Document 15 Filed 03/04/19 Page 1 of 2 PageID #: 46



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH DAKOTA
                                 SOUTHERN DIVISION

UNITED STATES OF AMERICA,                                        4:19-cr-40015

       Plaintiff,

v.                                                   MOTION FOR CONTINUANCE

PAUL ERICKSON,

       Defendant.


        Defendant Paul Erickson, through his attorney of record, Clint Sargent, moves this

 Court for a continuance of the April 16, 2019 Jury Trial until on or after August 14, 2019,

 along with a corresponding continuance of all other dates and deadlines.

        This is a complex case. The allegations in the indictment include conduct over a

 22-year time frame from 1996 to 2018, involving multiple witnesses from dozens of states

 and relate to complex issues of trust and tax law. On February 19, 2019, defense counsel

 received production of approximately 1,500 pages of discovery from the Government.

 Due to the number of individuals involved, the volume of discovery, the nature of the

 prosecution, and the complex questions of fact and law, it is unreasonable to expect

 adequate preparation for pretrial proceedings or for the trial itself within the time limits set

 by the Court’s current scheduling order.

        The Government, through Assistant United States Attorney Jeff Clapper, advises it

 has no objection to this Motion.

        Mr. Erickson has authorized counsel to file this Motion. Counsel for Mr. Erickson

 will file Defendant’s Statement in Support of Postponement with the Court upon receipt.
   Case 4:19-cr-40015-LLP Document 15 Filed 03/04/19 Page 2 of 2 PageID #: 47



           Dated this 4th day of March 2019.

                                                 /s/ Clint Sargent
                                                 Clint Sargent
                                                 MEIERHENRY SARGENT, LLP
                                                 315 South Phillips Avenue
                                                 Sioux Falls, SD 57104
                                                 605-336-3075
                                                 605-336-2593 facsimile
                                                 clint@meierhenrylaw.com




                                 CERTIFICATE OF SERVICE

           This is to certify that I have served a copy of the foregoing upon counsel using the

   ECF filing system which will automatically send e-mail notifications of such filing to

   opposing counsel, Jeff Clapper.

           Dated this 4th day of March 2019.

                                                 /s/ Clint Sargent
                                                 Clint Sargent
                                                 MEIERHENRY SARGENT, LLP
                                                 315 South Phillips Avenue
                                                 Sioux Falls, SD 57104
                                                 605-336-3075
                                                 605-336-2593 facsimile
                                                 clint@meierhenrylaw.com




Motion for Continuance
Page | 2
